IN THE SUPREME COURT OF THE STATE OF: MOST.-\NA
                                                                                         -   .
                                                                                                         I
                                           No. 00-45 1


HEALTHY MOTHERS, HEALTHY
BABIES, INC., a Montana Corporation,

              Defendant and Appellant,



MARCIA DIAS,

              Plaintiff and Respondent.                         )
                                                                                   ORDER

JOHN OLD ELK, JUNE GOODLEFT, and                                        'E""d 3 y                 $ - 4v .
                                                                                                 ?.~
                                                                                                  T2
                                                                                                          ., -9
                                                                                                    !..!% ., .:.
                                                                                                                     -
DANA ZIMMER,                                                            ,
                                                                        $     :5
                                                                                                  .
                                                                                                        .. <
                                                                                                           ,
                                                                                                               .,
                                                                                                               .:
                                                                                                                %.
                                                                                                                %,
                                                                                                                     $
                                                  /      )
              Plaintiffs and Appellants,                        )
                                                                             ,I, ' $ 1   i
                                                                                         ;
                                                                                             :
                                                                                             ';        it;;!
                                                                                                       p -



                                                                1

HEALTHY MOTHERS, HEALTHY
BABIES, INC., a Montana Corporation, et al.,

              Defendant and Respondent.                         )



       It has come to the attention of this Court that two separate appeals are being pursued

under the captioned cause number. The first is the appeal of the appellant Healthy Mothers,

Healthy Babies, Inc. (HMHB) 6 0 m the District Court's order of May 4, 2000, denying its

motion for new trial and from the notice of entry of judgment filed by the plaintiff and

respondent, Marcia Dias in the District C o ~ ~ rHMHB's notice of appeal was filed in this
                                                 t.

Court on June 5, 2000

       The second appeal is being pursued by Plaintiffs and Appellants, John Old Elk, June
Goodleft, and Dana Zimmcr (Old Elk, et.al.). They filed their notice of appcal in thc District

Court on October 5, 2000, from the District Court's grant of summary judymcnt in f a \ w of

HMHB, and from the District Court's denial of their Rule 59(g) motion. Their notice of

appeal was filed in this Court on November 29,2000.

       As indicated above, the first appeal stems from a judgment in favor of Marcia Dias

and against HMHB following a trial on the merits. The second appeal stems from an entry

of summary judgment in favor of HMHB and against Old Elk, et.al., on their claims against

HMHB. Accordingly, the two appeals involve separate and distinct factual and legal issues,

which will require independent consideration. For this reason, and in the interests of order

and economy,

       THE CLERK OF THIS COURT IS HEREBY DIRECTED to assign to the appeal

presented by Old Elk, et.al., as appellants, against HMHB, as respondents, a separate cause

number from the appeal involving the claims between HMHB, appellant, and Marcia Dias,

respondent.

       IT IS FURTHER ORDERED that the Clerk of this Court shall notify all parties in

both appeals of the new cause number being assigned to the Old Elk, et.al. appeal, and the

parties to the Old Elk, et.al. appeal are hereafter directed to utilize the newly-assigned cause

number on all future filings in this Court.

       DATED this
                        ' day of June, 200 1.
                        &
Justices